Citation Nr: 0105352	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA death pension benefits.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from October 31, 
1942 to May 16, 1945, and regular Philippine Army service 
from May 17, 1945 to June 30, 1946.  The veteran died in 
September 1988.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Manila, the 
Republic of the Philippines.


FINDING OF FACT

The appellant's deceased husband had recognized guerilla 
service from October 1942 to May 1945, and Regular Philippine 
Army service from May 1945 to June 1946.


CONCLUSION OF LAW

The service of the appellant's deceased husband does not 
constitute active military service for purposes of VA 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  Eligibility for VA benefits is governed 
by statutory and regulatory law which define an individual's 
legal status as a veteran of active military, naval or air 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 1991); 
38 C.F.R. §§ 3.1, 3.6 (2000).  Service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. 
§§ 3.8, 3.9.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces . . . shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 107(a).  See also 38 C.F.R. §§ 3.8(b); Fazon v. Brown, 9 
Vet. App. 319, 320-21 (1996) (per curiam order), aff'd, 113 
F.3d 1255 (Fed. Cir. 1997) (table); see also Talon v. Brown, 
999 F.2d 514, 515 (Fed. Cir. 1993) (affirming decision that 
service in Commonwealth Army of the Philippines did not 
qualify for VA pension benefits).

This law has been held not to violate the United States 
Constitution.  Quiban v. Veterans Admin., 928 F.2d 1154, 1158 
(D.C. Cir. 1991), reh'g denied (July 18, 1991); Dela Pena v. 
Derwinski, 2 Vet. App. 80, 81 (1992) (embracing the holding 
of Quiban). 

Findings by a United States service department as to 
qualifying service for VA benefits are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993); see also 38 C.F.R. §§ 
3.9, 3.203.  "Philippine veterans are not eligible for 
veterans' benefits unless a United States service department 
documents or certifies their service."  Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997). 

Analysis.  In the present case, the United States Department 
of the Army, on August 30, 1950, reported that the 
appellant's deceased husband had recognized guerilla service 
from October 31, 1942 to May 16, 1945, and regular Philippine 
Army service from May 17, 1945 to June 30, 1946.  There is no 
evidence of record showing any re-characterization of the 
veteran's service by the service department since that time.  
The service department's determination as to the veteran's 
period of military service is binding on VA.  38 C.F.R. 
§ 3.203; see Duro, 2 Vet. App. at 532.  The appellant has not 
provided any new information against which another search for 
verification of service could be made.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85-86 (1994).

The provisions of 38 U.S.C.A. § 107(a) render the survivors 
of those who served as members of the organized military 
forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits.  Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

